Citation Nr: 1532071	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a bilateral foot disability, to include plantar fasciitis.

2.  Entitlement to an initial compensable evaluation for residuals of a myomectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The case was previously before the Board in December 2012, when the issues currently on appeal were remanded for further development. 


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis has been manifested by symptoms such as pain, swelling, tenderness that resulted in no more than severe disability in each foot.  There has been objective evidence of marked deformity, inward bowing of the Achilles tendon, and pain on manipulation.

2.  The medical evidence of record shows that the Veteran's uterine disability has been manifested by symptoms of intermittent pain of the abdominal and pelvic area, recurring fibroids, a fused uterus, ongoing uterine adhesions, and irregular (largely absent) menses, and the symptoms are not controlled by continuous treatment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for 30 percent evaluation for the residuals of a myomectomy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.71a, Diagnostic Code 7613 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Bilateral Plantar Fasciitis 
 
The Veteran contends that the severity of her service-connected planta fasciitis warrants a higher disability rating.  This disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 5276.  Her disability is rated by analogy under Diagnostic Code 5276, which is used to rate pes planus (flat feet).  38 C.F.R. §§ 4.20, 4.27 (2014).

The provisions of Diagnostic Code 5276 pertain to pes planus.  Under that Code, a 10 percent rating is warranted for moderate bilateral or unilateral pes planus manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of feet; a 20 percent rating is warranted for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; a 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; a 30 percent evaluation is also provided for pronounced unilateral pes planus; manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances; and a 50 percent rating is warranted for pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (West 2014), Diagnostic Code 5276 (2014).

Under Diagnostic Code 5284 (for other foot injuries), a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014). 

Other diagnostic codes providing for a rating in excess of 10 percent for foot disability-5278, 5283-require pathology not shown here, i.e., claw foot, or malunion or nonunion of tarsal or metatarsal bones.  38 C.F.R. § 4.71a (2104). 
 
In order to receive an increase for her bilateral foot disability, the Veteran would have to exhibit severe symptoms - objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

A June 2006 VA examination showed that the Veteran has been diagnosed with pes planus (flat feet) and was treated with shoe inserts.  No tenderness to palpation and no swelling were noted.  

The Board notes here that the Veteran related in her February 2009 Appeal to the Board that the physician who examined her in June 2006 at the VA Medical Center (VAMC) in Washington, DC, Dr. B., "smelled strongly of alcohol at the time of [the] assessment, he was confrontational, disrespectful to [the Veteran] as a patient and a person, and he misrepresented what [the Veteran] told him at the time [of the examination]."  The Veteran reported the physician's actions through several channels the next business day, and involved the Patient Advocate in the matter.  She was essentially told that this behavior was "par for the course" for this physician.  The Veteran has asserted that the physician did not note that she had an Achilles tendon deformity, and that her toes were impacted and are now impaired.  

A November 2006 VA examination reported a diagnosis of pes planus, bilateral heel pain, and a diagnosis of plantar fasciitis, with no then-current treatment.  There was tenderness to palpation on the left foot only. 

An August 2008 VA examination related that the Veteran reported pain, stiffness, and swelling, and treatment with over-the-counter pain killers.  An examination revealed bilateral tenderness, no signs of deformity, slight angulation, good Achilles tendon alignment, no clawfeet, and no other deformities.  

A February 2009 VA examiner stated that the Veteran reported pain, stiffness, and swelling, for which she took over-the-counter pain killers.  A physical examination revealed painful motion (in the right foot only), edema, and tenderness.  There was "remarkable inward bowing" of the Achilles tendon upon weightbearing, and the tendon was normal when non-weightbearing.  Both feet exhibited a slight (right) and moderate (left) "degree of valgus" and "a deformity if inward rotation of the superior portion of the os calcis."  There were no other abnormalities.   

An April 2009 VA examiner noted that the Veteran's feet had no sign of abnormal weightbearing or breakdown, callosities, or any unusual shoe wear pattern.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether manifestations of the Veteran's bilateral plantar fasciitis more closely approximates a 30 percent disability rating under Diagnostic Code 5276.  The evidence relevant to the rating period shows that there is objective medical evidence of severe symptoms: of marked deformities (inward bowing of the Achilles tendon, a slight to moderate degree of valgus, and "a deformity if inward rotation of the superior portion of the os calcis"), and pain and swelling on manipulation and use accentuated.  As such, any reasonable doubt is resolved in favor of the Veteran and a higher rating is granted.     

A higher rating is not warranted, as the Veteran was not noted to have pronounced symptoms: marked pronation, extreme tenderness or plantar surface of the feet, marked inward displacement and severe spasms of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  The overall symptomatology more closely approximates that for a 30 percent disability evaluation (at best).  Her gait has been normal and she does not use assistive devices to ambulate.  The symptoms that the Veteran experiences have been consistently described by the examiners throughout the period on appeal, and their impact on the Veteran's activities of daily living has also been characterized as moderate.  As such, a 50 percent disability rating for a bilateral foot disability is not warranted. 

For all the foregoing reasons, the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis is granted.   

Residuals of a Myomectomy

The Veteran contends that the severity of her service-connected residuals of a myomectomy warrants a compensable rating.  This disability is currently rated as noncompensable (0 percent disabling) under 38 C.F.R. § 4.124a, Diagnostic Code 7613.  

Diagnostic Code 7613 is covered by the General Rating Formula for Disease, Injury, or Adhesion of Female Reproductive Organs (General Rating Formula).  38 C.F.R.  § 4.116 (2014), Diagnostic Code 7613.  Under the General Rating Formula, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating contemplates symptoms requiring continuous treatment.  A 30 percent rating covers symptoms not controlled by continuous treatment.  Id.

The Veteran's disability could also have been rated under Diagnostic Code 7622, which is assigned when displacement of the uterus is shown.  However, as explained below, the already-assigned Diagnostic Code results in a higher rating.  As such, Diagnostic Code 7622 need not be considered.  

The Veteran's service treatment records (STRs) and her VA medical treatment records show ongoing treatment for the residuals related to her myomectomy, recurring cysts, irregular (largely absent) menstruation, pain, a benign molar pregnancy, uterine adhesions, and multiple surgical interventions.  

The Veteran underwent a VA examination in April 2009.  The examination reported that the Veteran was diagnosed with myomectomy in 2004, had irregular menstruation, and a molar pregnancy in April 2007.  The examiner reported that the Veteran's irregular bleeding, as well as a fused uterus and recurrent uterine cysts, could not be controlled by the treatment has received and continues to receive (which consisted of both medication and surgical interventions).  

A February 2013 VA examination noted that the Veteran had moderate intermittent pain, irregular (largely absent) menstruation, uterine adhesions, a molar pregnancy in 2007, and multiple surgical interventions (including a myomectomy) to remove recurring fibroids.  The examiner noted a retroverted uterus and anemia, pelvic pain, and back pain.  The examiner noted that the Veteran had diagnoses of symptomatic uterine fibroids, molar pregnancy, amenorrhea, and Ashermans syndrome (intrauterine adhesions).  An ultrasound revealed a small cyst and a retroverted uterus.   

Here, the Board notes that the February 2013 VA examiner checked "no" incorrectly when asked if the Veteran has received "treatment for symptoms/findings for any diseases, injuries and/or adhesions of the reproductive organs."  It is clear from the record, which the examiner has noted, that the Veteran had had ongoing treatment for her gynecological disorders, which include adhesions.  As such, the examiner presumably checked "no" in error, especially taken into consideration that further in the examination report the examiner noted that the Veteran had indeed been diagnosed with uterine adhesions.       

In the multiple statements that the Veteran has submitted, she has attested to the ongoing treatment and its inefficacy, to being under constant medical care, to her irregular menses, to ongoing pain, to undergoing multiple surgical interventions for her fibroids, to having a fused uterus (likely as a result of the surgical procedures), of having uterine adhesions, and experiencing a molar pregnancy.  The Veteran has also reported that she was unable to conceive as a result of the aforementioned conditions.   

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether manifestations of the Veteran's post-myomectomy disability more closely approximate the criteria for a 30 percent rating under DC 7613 throughout the rating period.  The evidence relevant to the rating period shows that the Veteran's disability has been manifested by symptoms of intermittent pain of the abdominal and pelvic area, recurring fibroids, a fused uterus, ongoing uterine adhesions, and irregular (largely absent) menses, and the symptoms are not controlled by continuous treatment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates symptoms of the post- myomectomy uterine disability that are not controlled by continuous treatment; therefore, a 30 percent rating under Diagnostic Code 7613 is warranted for the entire rating period.  The 30 percent rating is the maximum allowed under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.

It is important for the Veteran to understand that the evaluations above may not be permanent.  Future evaluations may provide evidence against these claims.  However, at this time, based on this evidence, the 30 percent awards can be justified. 

Extraschedular Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher ratings in excess of the ratings currently assigned by this hereby decision for the Veteran's bilateral plantar fasciitis and residuals of a myomectomy disability for any time during the period on appeal.  During the entirety of the appeal period, the Veteran has certainly been competent to report her symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that she has stated that her service-connected bilateral plantar fasciitis and residuals of a myomectomy warrant higher evaluations, the medical findings do not support her contentions.  In this regard, ratings for both disabilities are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of her disabilities under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In this regard, it is important for the Veteran to understand that without taking into consideration her concerns, the current grants would not be justified. 

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the symptoms of which she complained and which she has regularly reported at the highest level allowed under the Rating Schedule for her specific disability. 

Upon reviewing the longitudinal record in this case, the Board finds that at no time during the appeal period have the Veteran's bilateral plantar fasciitis and residuals of a myomectomy disabilities been more disabling than as reflected by the currently assigned evaluation.  See Fenderson, supra.  Accordingly, there is no basis for the assignment of increased, staged or separate ratings in this case.  

The Board also finds that consideration for an extraschedular evaluation, a component of every claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable Diagnostic Codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings higher than the ones assigned by this hereby decision.  As such, the Veteran's symptoms are not so unusual that they fall outside the schedular criteria, and there are higher schedular ratings available (although the Veteran does not meet them, as addressed above). 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the record, including statements of the Veteran and medical professionals, does not show that his disabilities interact in a manner to make her disability picture an exceptional one and to require referral for extraschedular consideration based on the collective effect of her service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (2014).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to her service-connected disabilities, nor have the Veteran or her representative so alleged (to the contrary, the Veteran reported that she has continued to work despite experiencing the symptomatology related to her service-connected disabilities).  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.




Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Veteran was provided with VCAA notice in October 2006 and May 2008.

Accordingly, it is adequate to resolve the issue of severity of disability.  Indeed, regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claims, the Board finds that all necessary assistance has been provided in this case.  

There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

ORDER

Entitlement to 30 percent evaluation for bilateral plantar fasciitis is granted.

Entitlement to a 30 percent evaluation for residuals of a myomectomy is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


